122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jefferlene PIERRO;  Alfred L. Pierro, Plaintiffs-Appellants,v.County of SACRAMENTO;  Sacramento County Public WorksDepartment;  Stan Bowers;  Valley ConstructionCompany;  Gene Bergst, Vernon VonFerber, Defendants-Appellees,andLee B. Elam;  Warren H. Harada;  Donald L. Schultze, DouglasM. Fraleigh, Defendants.
No. 95-16655.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997,**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Eastern District of California Milton L. Schwartz, District Judge, Presiding
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Jefferlene and Alfred Pierro appeal pro se the district court's order granting judgment as a matter of law pursuant to Fed.R.Civ.P. 50(a) in favor of defendants.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
After a de novo review, see Pierce v. Multnomah County, 76 F.3d 1032, 1037 (9th Cir.1996), we affirm for the reasons stated in the district court's opinion filed on July 31, 1995.


4
Because the Pierros raise contentions for the first time on appeal, we decline to address them.  See Leer v. Murphy, 844 F.2d 628, 624 (9th Cir.1988).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3